DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cylinder portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the guide portion" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 are rejected due to their dependence upon claim 4.
Claim 11 recites the limitation "the cylinder portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cylinder portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 are rejected due to their dependence upon claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,363,894 to Hill.
Re-claim 1, Hill discloses a shock absorber for a wheel suspension of a vehicle, the shock absorber comprising: an outer cylinder 20; an outer piston 39 is axially and displaceably guided in the outer cylinder; an inner piston 10 is axially and displaceably guided in the outer piston; a piston rod 11 is connected to the inner piston and is guided out of the outer piston, a surface, located remote from the piston rod, of a piston portion 50 of the outer piston (such as a surface adjacent one of space 59 or 62), is axially displaceably guided on an inner lateral surface of the outer cylinder, is connected so as to communicate partially with surroundings of the shock absorber.  The connection is via passage 65 with chamber 62, or passage 60 with chamber 59.
Re-claims 2 and 9, the outer piston further includes a cylinder portion 40 and a guide portion 52, the cylinder portion 40 is concentrically connected to the piston portion 50 and is axially and displaceably guided on a central guide opening (as part of fitting 55) on a front wall of the outer cylinder 20 axially closing the outer cylinder on one side, and wherein the guide portion 52 is arranged on a side of the piston portion 50 opposing the cylinder portion 40 and is concentrically connected to the piston portion 50, and wherein the guide portion has an annular configuration
Re-claims 3, 4, 10 and 11, the inner piston 10 includes a piston portion 35 and a guide pin 23, the piston portion 35 is axially and  displaceably guided on an inner lateral surface of the cylinder portion 40 and is connected to the piston rod (see figure 1), the guide pin 23 is arranged on a side of the piston portion 35 remote from the piston rod 11 and is concentrically connected to the piston portion, the guide pin is axially and displaceably guided (in a relative manner) on an inner lateral surface of the guide portion 52, a fluid channel 64 is provided with at least one piston valve (such as in combination with valve or metering pin 32) to run axially through the piston portion of the inner piston and the guide pin.
Re-claims 7 and 14, an opening 65 is on a portion of the outer cylinder 20 and is arranged between the piston portion 50 of the outer piston 39 and a terminal element 24 of an inner cylinder 23, an internal space is disposed between the piston portion 50 and the terminal element and connected to the surroundings of the shock absorber by the opening. 
Re-claim 8, Hill discloses a shock absorber, comprising: a pressure application device (as can be connected to valve 65); a shock absorber is coupled to the pressure application device, the shock absorber comprising: an outer cylinder 20; an outer piston 39 is axially and displaceably guided in the outer cylinder; an inner piston 10 is axially and displaceably guided in the outer piston; a piston rod 11 is connected to the inner piston and is guided out of the outer piston, a surface, located remote from the piston rod, of a piston portion 50 of the outer piston (such as a surface adjacent space 59), is axially displaceably guided on an inner lateral surface of the outer cylinder, is connected so as to communicate partially with surroundings of the shock absorber (such as via passage 60).
Re-claim 15, the pressure application device is coupled to the opening on the portion of the outer cylinder to apply gas to the internal space (see column 3 lines 9-12).
Allowable Subject Matter
Claims 5, 6, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Whiteman, Ludwig, Lassus and Naber each teach a shock absorber with an outer cylinder, outer piston, inner piston, a piston rod and space communicated with an outside.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.
TJW
November 1, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657